Mr. Justice Windes delivered the opinion of the Court. Appellant was sued by appellee before a justice of the peace in forcible detainer for a farm. Appellee recovered j udgment for possession, and appellant appealed to the Circuit Court, where a trial before the court and a jury resulted in a like judgment, the court having instructed the jury, at the close of all the evidence, to find the defendant guilty. No errors are assigned on the record or attached thereto, as required by Rule 12 of this court. It is true appellant, on motion, after appellee’s brief was filed, in which the point was made that no errors were assigned on the record, obtained leave to assign errors and filed a paper not attached to the record, containing an assignment of errors. That was not a compliance with the rule and is sufficient cause for dismissing the appeal. Conlon v. Manning, 43 Ill. App. 363, and cases cited; Benneson v. Savage, 119 Ill. 135, and cases cited. We have, however, examined fully the record and the points made by appellant’s brief, and find no reversible error. The appeal is dismissed.